On more mature reflection we believe our opinion in error in stating that there was no exception to the court's charge for its failure to tell the jury that one accomplice could not corroborate another. While said exception is coupled with another paragraph of the exceptions as presented to the trial court, we have become convinced that it was definite and should have sufficed to call attention to the omission. We further believe the failure of the learned trial judge to so instruct the jury was hurtful to the accused. Ratcliff v. State, 89 Tex. Crim. 176, 229 S.W. Rep. 857. The question of corroboration of the accomplice Vickers was the chief bone of contention on the trial and if the jury found that State witness Miller, upon whom the State relied for corroboration, was an accomplice, it would be manifest that they should have been plainly told that one accomplice could not be corroborated by the testimony of another.
We think we also erred in not upholding appellant's exception to the charge defining accomplices in that it failed to give to the jury a concrete definition in ordinary language applicable to the facts. The court gave the jury the following:
"You are instructed in this connection that an accomplice, as the word is herein used, means anyone connected with the crime charged whether as a principal offender, as an accomplice, as an accessory, or otherwise. It includes all persons who are connected with the crime by unlawful act or omission on their part transpiring either before, at the time or after the commission of the offense and whether or not he was present and participated in the commission of the crime."
This would ordinarily be held sufficient but in this case the only connection with the crime as to State witness Miller, claimed by appellant to be an accomplice, was by the purchase of a shirt, a *Page 173 
part of the alleged stolen property some time after the commission of the alleged burglary. Miller testified that he bought from appellant or appellant and Vickers a shirt for $3.00, which was marked $13.50. This is shown to have been taken from the burglarized store. Shortly before the final purchase witness had seen appellant and Vickers at the depot in Temple where they offered him a shirt which one of them pulled out of his bosom, but it was too small. Vickers said he could get witness another one and he and appellant came presently to the restaurant where Miller worked with the shirt in question. It was a silk shirt and had not been worn. We quoted from Miller's testimony in our original opinion at this point. Referring to same it will be observed that Miller said that he did not think the shirt was safe to buy, that he had an idea Vickers had got it some place like stealing it, that it had not been worn, and also the fact that Vickers had a No. 14 shirt at the depot and went off to get a bigger one, made witness suspicious that he got it where he ought not to get it. In the testimony of Vickers, an acknowledged accomplice, appears the following: "Sims went up and asked him (Miller) if he wanted to buy a shirt, and he said `It is a little hot' and Miller said `It is all right with me, I will buy it.'" While the court's definition of accomplices is sufficient from a purely legal standpoint, still it is couched in legal phraseology and in our opinion in a case such as the one before us should have been supplemented by concrete application to the facts by telling the jury that if witness Miller bought a shirt from appellant or appellant and Vickers, and knew or believed at the time that it was stolen, he would be an accomplice. Crawford v. State, 34 S.W. Rep. 927.
For the reasons mentioned the motion for rehearing is granted, the affirmance is set aside, and the judgment is reversed and the cause remanded.
Reversed and remanded.